Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to “a laser processing apparatus”.
Group II, claim 8, drawn to “a laser processing method”.
Group III, claims 9-15, drawn to “a method for manufacturing a semiconductor apparatus”.
Group IV, claims 16-20, drawn to “another method for manufacturing a semiconductor”.
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of “a laser light source configured to irradiate a semiconductor film with a laser beam; monitor a state of the semiconductor film after the semiconductor film is irradiated with the laser beam; a next laser beam and intensity of the laser beam according to the state of the semiconductor film measured”, this technical feature was known by Tanaka et al (US2002/0132402A1).
Tanaka discloses a laser light source configured to irradiate a semiconductor film with a laser beam (refer to fig.1 and paragraph 0072); monitor a state of the semiconductor film after the semiconductor film is irradiated with the laser beam (refer to fig. 3 and paragraph 0019); a next laser beam and intensity of the laser beam according to the state of the semiconductor film measured (refer to fig. 7A-G and paragraph 0019).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: fig.1-2, “a laser processing apparatus”, assuming read on claim 1.
Species 2: fig. 3, “a laser processing method”, assuming read on claim 8.
Species 3: fig. 4, “another laser processing method”
Species 4: fig. 5, “yet another laser processing method”
Species 5: fig.6, “another laser processing apparatus”
Species 6: fig.7, “yet another laser processing apparatus”
Species 7: fig.8-9, “a laser annealing apparatus”
Species 8: fig.10, “another laser annealing apparatus”
Species 9: fig.11, “yet another laser annealing apparatus”
Species 10: fig.12-16, “a method for manufacturing a semiconductor apparatus”, assuming read on claim 9 or 16.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there is no generic claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-8 lack unity of invention because even though the inventions of these groups require the technical feature of “a laser light source configured to irradiate a semiconductor film with a laser beam; monitor a state of the semiconductor film after the semiconductor film is irradiated with the laser beam; a next laser beam and intensity of the laser beam according to the state of the semiconductor film measured”, this technical feature was known by Tanaka et al (US2002/0132402A1).
Tanaka discloses a laser light source configured to irradiate a semiconductor film with a laser beam (refer to fig.1 and paragraph 0072); monitor a state of the semiconductor refer to fig. 3 and paragraph 0019); a next laser beam and intensity of the laser beam according to the state of the semiconductor film measured (refer to fig. 7A-G and paragraph 0019).
A telephone call was made to the office of attorney Mitchell Shapiro on February 1st 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions 
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        February 11th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761